

JACKSONVILLE SAVINGS BANK
TWO-YEAR CHANGE IN CONTROL AGREEMENT
FOR
CHRIS ROYAL
This Change in Control Agreement (the "Agreement") is effective as of the 16th
day of August, 2017 (the "Effective Date"), by and between Jacksonville Savings
Bank (the "Bank"), an Illinois chartered savings institution with its principal
administrative office at 1211 West Morton Avenue, Jacksonville, Illinois 62650,
and Chris Royal ("Executive").  Any reference herein to the "Company" shall mean
Jacksonville Bancorp, Inc.
WHEREAS, Executive is serving as President of the Bank and the Bank wishes to
assure itself of the services of Executive as an officer of the Bank for the
period provided in this Agreement; and
WHEREAS, in order to induce Executive to remain in the employ of the Bank and to
provide further incentive for Executive to achieve the financial and performance
objectives of the Bank, the parties desire to enter into this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the terms and conditions hereinafter provided, the parties hereby agree as
follows:
1.
TERM

The term of this Agreement will begin as of the Effective Date and will continue
for 24 full calendar months thereafter.  Commencing on the first anniversary of
the Effective Date of this Agreement (the "Anniversary Date") and continuing
each Anniversary Date thereafter, the Agreement shall renew for an additional
year such that remaining term shall be two (2) years unless written notice of
non-renewal is provided to Executive at least 10 days prior to any such
Anniversary Date, in which case the term of the Agreement shall cease at the end
of 12 months following such Anniversary Date.  Prior to each notice period for
non-renewal, the disinterested members of the Board of Directors of the Bank
(the "Board") will conduct a comprehensive performance evaluation and review of
Executive for purposes of determining whether to extend the Agreement, and the
results thereof will be included in the minutes of the Board's meeting. 
Notwithstanding the foregoing, in the event of a "Change in Control" as defined
herein, this Agreement shall automatically renew for a term of 24 months
following the effective date of such Change in Control.
2.
DEFINITIONS

(a) Change in Control.  A "Change in Control" shall mean a change in control of
the Bank or the Company, as set forth herein.  For purposes of this Agreement, a
"Change in Control" of the Bank or Company shall mean an event of a nature that
(i) would be required to be reported in response to Item 1(a) of the current
report on Form 8-K, as in effect on the date hereof, pursuant to Section 13 or
15(d) of the Securities Exchange Act of 1934 (the "Exchange

--------------------------------------------------------------------------------

Act"), or (ii) results in a Change in Control of the Bank or the Company within
the meaning of the Home Owners' Loan Act, as amended and applicable rules and
regulations promulgated thereunder as in effect at the time of the Change in
Control; or (iii) without limitation such a Change in Control shall be deemed to
have occurred at such time as (A) any "person" (as the term is used in Sections
13(d) and 14(d) of the Exchange Act) is or becomes a "beneficial owner" (as
defined in Rule 13d-3 of the Exchange Act) directly or indirectly, of securities
of the Company representing 25% or more of the Company's outstanding securities
except for any securities purchased by the Bank's employee stock ownership plan
or trust; (B) individuals who constitute the Board on the date hereof (the
"Incumbent Board") cease for any reason to constitute at least a majority
thereof; (C) a plan of reorganization, merger, consolidation, sale of all or
substantially all the assets of the Bank or Company or similar transaction in
which the Bank or the Company is not the surviving institution occurs; (D) a
proxy statement soliciting proxies from stockholders of the Company, by someone
other than the then current Board of Directors of the Company, seeking
stockholder approval of a plan of reorganization, merger or consolidation of the
Company or similar transaction with one or more corporations as a result of
which the outstanding shares of the common stock of the Company are exchanged
for or converted into cash or property or securities not issued by the Company;
or (E) a tender offer is made for 25% or more of the voting securities of the
Company and the shareholders owning beneficially or of record 25% or more of the
outstanding securities of the Company have tendered or offered to sell their
shares pursuant to such tender offer and such tendered shares have been accepted
by the tender offeror.
For these purposes, "Incumbent Board" means, in the case of the Company or the
Bank, the Board of Directors of the Company or the Bank, respectively, on the
date hereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of at least three-quarters of the
directors comprising the Incumbent Board, or whose nomination for election by
members or stockholders was approved by the same nominating committee serving
under an Incumbent Board, shall be considered as though he were a member of the
Incumbent Board.
(b) Good Reason.  For purposes of this Agreement, "Good Reason" shall mean a
termination by Executive following a Change in Control if, without Executive's
express written consent, any of the following occurs during the term of this
Agreement:
(i)
a failure to elect or reelect or to appoint or reappoint Executive to the
Executive's position and title that the Executive held immediately prior to the
Change in Control;

(ii)
a material change in Executive's position to become one of lesser
responsibility, importance, or scope then the position Executive held
immediately prior to the Change in Control;

(iii)
a relocation of Executive's principal place of employment by more than 30 miles
from its location as of the date of this Agreement, or a material reduction in
the benefits and perquisites provided to Executive from those being provided
immediately prior to the Change in Control;

 
2

--------------------------------------------------------------------------------

 
(iv)
a liquidation or dissolution of the Company or the Bank other than liquidations
or dissolutions that are caused by reorganizations that do not affect the status
of Executive; or

(v)
any other breach of this Agreement by the Bank.

provided, however, that prior to any termination of employment for Good Reason,
Executive must first provide written notice to the Bank (or its successor)
within 60 days following the initial existence of the condition, describing the
existence of such condition, and the Bank shall thereafter have the right to
remedy the condition within 30 days of the date the Bank received the written
notice from Executive, unless the Bank waives the cure period.  If the Bank
remedies the condition within such 30 day cure period, then no Good Reason shall
be deemed to exist with respect to such condition.  If the Bank does not remedy
the condition within such 30 day cure period, then Executive may deliver a
Notice of Termination (as defined in Section 4 hereof) for Good Reason at any
time within 60 days following the expiration of such cure period, or earlier if
the Bank waived the cure period.


(c) Cause.  For purposes of this Agreement, termination for "Cause" shall mean
termination because of Executive's personal dishonesty, incompetence, willful
misconduct, any breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule, or
regulation (other than traffic violations or similar offenses) or final
cease‑and‑desist order, or material breach of any provision of this Agreement. 
In determining incompetence, the acts or omissions shall be measured against
standards generally prevailing in the savings institutions industry.  For
purposes of this paragraph, no act, or failure to act, on the part of Executive
shall be considered "willful" unless done, or omitted to be done, by Executive
not in good faith and without reasonable belief that Executive's action or
omission was in the best interest of the Bank.  Notwithstanding the foregoing,
Executive shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to Executive a copy of a resolution duly adopted
by the affirmative vote of not less than three‑fourths of the members of the
Board at a meeting of the Board called and held for that purpose (after
reasonable notice to Executive and an opportunity for Executive, together with
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board, Executive was guilty of conduct justifying termination for Cause
and specifying the particulars thereof in detail.
3.
BENEFITS UPON TERMINATION

(a) Termination of Employment Prior to a Change in Control.  This Agreement
shall automatically terminate upon Executive's termination of employment for any
reason prior to the occurrence of a Change in Control, and Executive shall not
be entitled to any payments or benefits hereunder.
(b) Termination of Employment Following a Change in Control.  Following the
occurrence of a Change in Control, the Board may terminate Executive's
employment at any time, but any such termination, other than termination for
Cause, shall not prejudice Executive's right to compensation or other benefits
under this Agreement.  If Executive's employment with the Bank, or its
successor, shall be terminated subsequent to a Change in Control and during the
remaining term of this Agreement by (i) the Bank, or its successor, for other
than Cause, or (ii) Executive for Good Reason, then the Bank, or its successor,
shall:
3

--------------------------------------------------------------------------------

(i)
pay Executive, or in the event of Executive's subsequent death, Executive's
beneficiary or estate, as the case may be, as severance pay, a lump-sum cash
payment equal to two (2) times the sum of: (i) the average annual base salary,
bonus, and any other cash compensation earned by Executive during the two (2)
calendar years immediately prior to the year in which Executive's Date of
Termination (as defined in Section 4 hereof) occurs, and (ii) the average amount
of benefits received by Executive pursuant to any employee benefit plans
maintained by the Bank during the two (2) calendar years immediately prior to
the year in which Executive's Date of Termination occurs.  Such payment shall be
payable within 30 calendar days following Executive's Date of Termination.

(ii)
In addition, the Bank will provide continued life insurance coverage and
non-taxable medical and dental insurance coverage substantially identical to the
coverage maintained by the Bank for Executive prior to Executive's termination
for 24 months immediately following Executive's Date of Termination.

(c) 280G Cutback.  Notwithstanding anything in this Agreement to the contrary,
in no event shall the aggregate payments or benefits to be made or afforded to
Executive under this Agreement, either as a stand-alone benefit or when
aggregated with other payments to, or for the benefit of, Executive that are
contingent on a Change in Control, constitute an "excess parachute payment"
under Section 280G of the Internal Revenue Code of 1986, as amended ("Code"), or
any successor thereto, and in order to avoid such a result, Executive's benefits
hereunder shall be reduced, if necessary, to an amount, the value of which is
one dollar ($1.00) less than an amount equal to three (3) times Executive's
"base amount," as determined in accordance with Code Section 280G.  In the event
a reduction is necessary, Executive shall be entitled to determine which
benefits or payments shall be reduced or eliminated so the total parachute
payments do not result in an excess parachute payment.  If Executive does not
make this determination within 10 business days after receiving a written
request from the Bank, the Bank may make such determination, and shall notify
Executive promptly thereof.  In the event it is determined that permitting
Executive or the Bank to make the determination regarding the form or manner of
reduction would violate Code Section 409A, such reduction shall be made pro rata
among the benefits and/or payments.
4.
NOTICE OF TERMINATION

Any purported termination by the Bank or by Executive in connection with or
following a Change in Control shall be communicated by Notice of Termination to
the other party hereto. For purposes of this Agreement, a "Notice of
Termination" shall mean a written notice which shall indicate the Date of
Termination and, in the event of termination by Executive, the specific
termination provision in this Agreement relied upon, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive's employment under the provision so indicated.  "Date
of Termination" shall mean the date specified in the Notice of Termination
(which, in the case of a termination for Cause, shall be immediate).  In no
event shall the Date of Termination exceed 30 days from the date the Notice of
Termination is given.
4

--------------------------------------------------------------------------------

5.
SOURCE OF PAYMENTS

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank or its successor.
6.
REQUIRED REGULATORY PROVISIONS

(a) Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Bank whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.
(b) Notwithstanding anything else in this Agreement, Executive's employment
shall not be deemed to have been terminated unless and until Executive has a
Separation from Service within the meaning of Code Section 409A.  For purposes
of this Agreement, a "Separation from Service" shall have occurred if the Bank
and Executive reasonably anticipate that either no further services will be
performed by Executive after the Date of Termination (whether as an employee or
as an independent contractor) or the level of further services performed will be
less than 50% of the average level of bona fide services performed in the 36
months immediately preceding the termination.  For all purposes hereunder, the
definition of Separation from Service shall be interpreted consistent with
Treasury Regulation Section 1.409A-1(h)(ii).
(c) Notwithstanding the foregoing, in the event Executive is a "Specified
Employee" (as defined herein), then, solely to the extent required to avoid
penalties under Code Section 409A, Executive's payments shall be delayed until
the first day of the seventh month following Executive's Separation from
Service.  A "Specified Employee" shall be interpreted to comply with Code
Section 409A and shall mean a key employee within the meaning of Code Section
416(i) (without regard to paragraph 5 thereof), but an individual shall be a
"Specified Employee" only if the Bank or Company is or becomes a "publicly
traded company," as defined under Code Section 409A.
(d) If the Bank cannot provide Executive or Executive's dependents any continued
health insurance or other welfare benefits as required by this Agreement because
Executive is no longer an employee, applicable rules and regulations prohibit
such benefits or the payment of such benefits in the manner contemplated, or it
would subject the Bank to penalties, then the Bank shall pay Executive or
Executive's beneficiary or estate in the event of death a cash lump sum payment
reasonably estimated to be equal to the value of such benefits or the value of
the remaining benefits at the time of such determination, provided such payment
complies (or is exempt from) the requirements of Treasury Regulation Section
1.409A-3(j).  Such cash payment shall be made in a lump sum within 60 days after
the later of Executive's date of termination or the effective date of the rules
or regulations prohibiting such benefits or subjecting the Bank to penalties. 
Notwithstanding the foregoing, if such cash payment would violate the
requirements of Treasury Regulation Section 1.409A-3(j), Executive's cash
payment in lieu of the continued health insurance or welfare benefits as
required by this Agreement shall be payable in equal monthly installments for
the duration of the applicable coverage period.
5

--------------------------------------------------------------------------------

7.
NO ATTACHMENT

Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void, and of
no effect.
8.
ENTIRE AGREEMENT; MODIFICATION AND WAIVER

(a) This Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
employment agreements, change in control agreements, consulting agreements,
understandings or representations relating to the subject matter hereof.
(b) This Agreement may not be modified or amended except by an instrument in
writing signed by each of the parties hereto.
(c) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel.  No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.
9.
SEVERABILITY

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
10.
HEADINGS FOR REFERENCE ONLY

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
11.
GOVERNING LAW

This Agreement shall be governed by the laws of the State of Illinois, but only
to the extent not superseded by federal law.
6

--------------------------------------------------------------------------------

12.
ARBITRATION

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator, mutually acceptable to the Bank and Executive, sitting in a
location selected by the Bank within twenty-five (25) miles from the main office
of the Bank, in accordance with the rules of the American Arbitration
Association's National Rules for the Resolution of Employment Disputes then in
effect.  Judgment may be entered on the arbitrator's award in any court having
jurisdiction.
13.
PAYMENT OF LEGAL FEES

To the extent that such payment(s) may be made without triggering penalty under
Code Section 409A, all reasonable legal fees paid or incurred by Executive
pursuant to any dispute or question of interpretation relating to this Agreement
shall be paid or reimbursed by the Bank, provided that the dispute or
interpretation has been settled by Executive and the Bank or resolved in
Executive's favor, and such reimbursement shall occur no later than 60 days
after the end of the year in which the dispute is settled or resolved in
Executive's favor.
14.
SUCCESSORS AND ASSIGNS

This Agreement is binding upon the Bank, the Company and any successor or
assignee of the Bank or the Company, whether direct or indirect, by purchase,
merger, consolidation or otherwise, to all or substantially all the business or
assets of the Bank, and such successor or assignee shall expressly and
unconditionally assume and agree to perform the Bank's obligations under this
Agreement, in the same manner and to the same extent that the Bank would be
required to perform if no such succession or assignment had taken place.
15.
OBLIGATIONS OF THE BANK

The termination of Executive's employment for any reason other than in
accordance with Section 3(b) shall not result in any obligation of the Bank
under this Agreement.
[Signature Page Follows]


7

--------------------------------------------------------------------------------

SIGNATURES


IN WITNESS WHEREOF, the parties have signed this Agreement on the dates set
forth below.



   
 JACKSONVILLE SAVINGS BANK
 
 
 8/16/2017
By:
 /s/ Richard A. Foss
 Date
 
 Name:  Richard A. Foss
   
 Title: President/CEO






 
 EXECUTIVE
 
 
 8/16/2017
 /s/ Chris Royal
 Date
 Chris Royal




8